COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  JOSEPH VALENTINO JOINER,                        §
                                                                No. 08-18-00118-CR
           Appellant,                             §
                                                                  Appeal from the
  v.                                              §
                                                                346th District Court
                                                  §
  THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                  §
           Appellee.                                            (TC# 20150D02895)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF AUGUST, 2020.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.